Case 3:07-cv-00130-HBB Document 296 Filed 03/25/19 Page 1 of 6 PageID #: 6277




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

                                          :
JENNIFER A. DURAND,                       :
                                          :
On behalf of herself and on               :
behalf of all others similarly situated,  :
                                          :                Case No. 3:07-CV-130-HBB
                              Plaintiffs, :
                                          :
                       v.                 :                CLASS ACTION
                                          :
THE HANOVER INSURANCE GROUP, INC. :
                                          :
THE ALLMERICA FINANCIAL CASH              :
BALANCE PENSION PLAN,                     :
                                          :
                              Defendants. :
                                          :

                            FINAL ORDER AND JUDGMENT

       On December 12, 2018, this Court entered an order that, inter alia, granted preliminary

approval of the Settlement and approved the form and manner of the Mailed Notice and

Publication Notice (the “Preliminary Approval Order”) to be provided to the Class.

       On March 22, 2019, the Court held a Fairness Hearing (the “Fairness Hearing”), for

which the Class had been given appropriate notice. A full and fair opportunity to be heard was

given to all persons who requested to be heard in accordance with the Preliminary Approval

Order, the Mailed Notice, and the Publication Notice. Having considered the Parties’ moving

papers, the Settlement Agreement (“Agreement”), and all other evidence concerning the Motion

for Final Approval of the Settlement, and this Court having been duly advised in the premises,

       IT IS HEREBY ORDERED AND ADJUDGED:
Case 3:07-cv-00130-HBB Document 296 Filed 03/25/19 Page 2 of 6 PageID #: 6278




       1.      The Court has jurisdiction over the subject matter of this Litigation, Plaintiff

Durand and Class Representative Fisher (“Plaintiffs”), the Class Members, and Defendants

pursuant to 29 U.S.C. § 1132(e).

       2.      The Agreement, together with all of its exhibits (as filed with the Court), is

incorporated in this Judgment, and to the extent not otherwise defined herein, all capitalized

words, terms and phrases used in this Judgment shall have the same meaning as used in the

Agreement. The terms of the Agreement, including all exhibits to the Agreement, shall be

forever binding on the Class Members.

       3.      In the Preliminary Approval Order, the Court previously certified the Class as a

non-opt-out class action pursuant to Fed. R. Civ. P. 23 consisting of, as described in the

Agreement:

               (1) All individuals who participated in The Allmerica Financial Cash Balance
               Pension Plan, vested in an accrued benefit under the Plan’s cash balance formula,
               and before reaching age 65 received from the Plan between March 1, 1997 and
               December 31, 2003 lump sum distributions attributable to their Cash Balance
               Accounts at the time or times of distribution; (2) the Beneficiaries and estates of
               Plan participants described in Section 1(G)(1) that received lump sum
               distributions meeting all the requirements of Section 1(G)(1) in place of those
               Plan participants, and (3) provided the Plan participant or his or her Beneficiary or
               estate is listed on Attachment A (“the Spreadsheet’).

       4.      The Court determines that the Mailed Notice and Publication Notice (collectively,

the “Notices”), that were provided to the Class Members as required by the Preliminary

Approval Order constituted the best notice practicable under the circumstances and provided

adequate notice to all Class Members. The Notices complied with Rule 23 of the Federal Rules

of Civil Procedure and the United States Constitution (including the Due Process clause). The

Notices were calculated under the facts of this Litigation to apprise Class Members of the

proposed Settlement and of their right to object to and be heard regarding the Settlement and the



                                                 2
Case 3:07-cv-00130-HBB Document 296 Filed 03/25/19 Page 3 of 6 PageID #: 6279




application for Class Counsel’s attorneys’ fees, costs and expenses, Named Plaintiffs’ Incentive

Awards, and Settlement Administration Costs.

       5.      The form and manner of the CAFA Notice provided by the Plan pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C. § 1715 (“CAFA”) fully complied with CAFA.

       6.      In response to the Notices, two Class Members (DN 291 and 292) submitted

timely objections to the Settlement. For the reasons stated during the Fairness Hearing and as

set forth in Plaintiffs’ Supplement (DN 294 at 2-5), in which Defendants concurred, id. at 5, the

Court concludes that these were not actual objections to the proposed Settlement and were based

on the two Class Members mistaken belief the Settlement benefits are in lieu of their benefits

under another Plan that are not affected by this litigation. Neither Class Member articulates an

objection to the amount or adequacy of the Settlement.

       7.      After considering (i) whether the Agreement was a product of fraud or collusion;

(ii) the complexity, expense, and likely duration of the Litigation; (iii) the stage of the

proceedings and discovery conducted; (iv) the possible range of recovery and the difficulties of

calculating damages; and (v) the respective opinions of the Plaintiffs, Class Counsel, Defendants

and Defense Counsel, the Court finally approves the Agreement including, but not limited to, the

Plan of Allocation, in all respects as fair, reasonable, adequate, and in the best interests of the

Class Members pursuant to Fed. R. Civ. P. 23(e). No Class Member may opt-out of the

Settlement.

       8.      The Court finds that the requested Settlement Administration Costs in the amount

of $51,215 is reasonable to carry out the terms of the Agreement, and the Court approves

payment of these Settlement Administration Costs pursuant to the terms of the Agreement.




                                                   3
Case 3:07-cv-00130-HBB Document 296 Filed 03/25/19 Page 4 of 6 PageID #: 6280




       9.      Class Counsel, previously appointed by this Court pursuant to Fed. R. Civ. P.

23(g), has sought an award of attorney’s fees, exclusive of costs and expenses, in an amount not

to exceed 33.3% of the Total Settlement Amount, i.e. , $3,330,000, and costs and expenses in the

amount of $450,000. Based on the evidence presented by Class Counsel and the entire record

herein, the Court finds that attorney’s fees of 33.3% of the Total Settlement Amount, i.e.,

$3,330,000, and $410,168.48 in costs and expenses to be fair and reasonable compensation and

reimbursement in light of the result obtained for the Class; the risk of non-recovery or a greatly

reduced recovery Class Members face; the quality of Class Counsel’s representation; the

complexity of the litigation and novelty of some of the issues presented; the skill and experience

of opposing counsel; the significant time and resources expended in prosecuting this action; and

the fact that the percentage-of-the-fund award requested is within the range of awards granted in

similar cases in this district and this Circuit. The costs and expenses incurred are also reasonable

for a case of this complexity, scope and duration. Such attorneys’ fees, costs and expenses shall

be paid by Defendants pursuant to the terms of the Agreement.

       10.     Plaintiff Jennifer Durand and Class Representative James Fisher are awarded

Class Representative Incentive Awards of $20,000 and $17,500 respectively to be paid by

Defendants pursuant to the terms of the Agreement. Based on the representations and

submission by Plaintiffs’ counsel, the Court finds that the prospect of such awards were

reasonably necessary to encourage Plaintiffs to serve, are deserved and are within the range of

previous awards of this kind.

       11.     The Released Claims, as defined in the Agreement, are released and discharged as

of the Effective Date of the Settlement. Further, Releasors are enjoined and barred from

commencing or prosecuting, either directly or indirectly, any action in any other court concerning



                                                 4
Case 3:07-cv-00130-HBB Document 296 Filed 03/25/19 Page 5 of 6 PageID #: 6281




or relating to any of the Released Claims against any Released Party directly, representatively,

derivatively, or in any other capacity, whether by a complaint, counterclaim, defense, or

otherwise, in any local, state, or federal court, or in any agency or other authority or forum

wherever located.

       12.       The Court recognizes that Defendants have denied and continue to deny

Plaintiffs’ and Class Members’ claims. Neither the Agreement, this Judgment, the Preliminary

Approval Order, drafts of such orders, any papers related to the Settlement, nor the fact of

Settlement shall be used as a finding or conclusion of the Court, or an admission of the Plan, or

any other person, of any fault, omission, mistake, or liability, nor as evidence of Plaintiffs’ lack

of conviction in the validity or strength of their claims, and shall not be offered as evidence of

any claimed liability in this or any other proceeding. Evidence of the Agreement and the orders

of this Court approving the same shall be admissible only in proceedings to enforce the

Agreement or this Judgment, but not as an admission of liability in the underlying Litigation.

The Final Order and Judgment is not a finding of the validity or invalidity of any of the claims

asserted or defenses raised in the Litigation.

       13.       Except as otherwise provided in the Agreement and in this Final Order and

Judgment, Plaintiffs and Class Members shall take nothing in this Litigation, and the Court

hereby dismisses the claims of Plaintiffs and Class Members against the Plan with prejudice and

without costs.

       14.       Without affecting the finality of this Final Order and Judgment, the Court retains

jurisdiction to implement, interpret, or enforce this Final Order and Judgment, the Preliminary

Approval Order, and the Agreement.




                                                  5
Case 3:07-cv-00130-HBB Document 296 Filed 03/25/19 Page 6 of 6 PageID #: 6282




        15.         In the event that the Settlement does not become final in accordance with the

terms of the Agreement, then this Final Order and Judgment shall be rendered null and void and

shall be vacated nunc pro tunc and the Litigation shall proceed, in those circumstances, as

described in the Agreement.


   March 22, 2019




                                                     6
